JUDGE HAZELRIGG
delivered the oeinion oe the court.
The question involved on this appeal is whether a subcontractor may assert the lien provided for by sections 2463 and 2,467, Kentucky Statutes, as against public improvements made for a city. It is agreed on all sides that such a lien can not be enforced by a sale of the property where its use is necessary to the administration of governmental affairs; but this was held, in Roe & Lyon, &c. v. Scanlan & Co., &c., 17 Ky. Law Rep., 595, not to prevent the sub-contrator from asserting such lien so as to affect and reach moneys in the hands of the county in lieu of the improvement there involved. In that case the lien was said to attach to the fund in the hands of the county for the construction of a court house, and we perceive no reason why the same principle may not be applied in this case. The plain letter of the statute authorizes the filing and assertion of such liens, without "regard to whether the building or structure be a private or public work, and if public policy does forbid the enforcement of the lien by a sale of the property so improved, yet the fund may stand in lien instead of the property, and protection be thus afforded sub-contractors who give notice as required by statute of the delinquencies of the contractor.
Here the appellant, Noonan, who was a sub-contractor under Hastings, gave notice to the city of his claim, and under the statute it was the duty of the city to withhold a sufficient amount to satisfy the claim.
*314The averment of Hastings’ pleading is that at. that time the city owed the contractor the sum of $3,400 on his contract, while appellant’s claim was only the sum of $1,200.
The judgment dismissing the appellant’s petition is reversed for proceedings consistent herewith.